 

Case 17-21107-A.]C Doc 108 Filed 10/24/18 Page 1 of 4
UNITED sTATEs BANKRUPTCY COURT, SoUTHERN DISTRICT 0F FLoRIDA

www.f|sb.uscourts.gov
§§HAPTER 13 PLAN (Individual Adjustment gf Debts)

 

 

 

 

\:l Original Plan
|:| 4th Amended Plan (lndicate lst, 2nd, etc. Amended, if applicable)
[:| Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: JOAN P. SALAZAR JOINT DEBTOR: CASE NO.: 17-21107-A]C
SS#: xxx-xx- M SS#: xxx-xx-
I. NQTl§;E§
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

. . . . l . .
The valuation of a secured claim, set out m Section II, which may result m a [E Included

partial payment or no payment at all to the secured creditor l:| Not mcluded

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section IH

Nonstandard provisions, set out in Section VIII [I Included I:| Not included l

m Included E] Not included

 

 

 

 

 

Il. PLAN PAYMENTS LEN TH OF PLAN AND DEBTOR S ' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full lO%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

l. $431.17 for months 4 toL;
2. $543.43 for monthsl_3 toi_;
B. I)EB'I`OR!S)' ATTORNEY‘S FEE: I:| NONE I:] PRO BONO
Total Fees: $4275.00 Total Paid: $0.00 Balance Due: $4275.00
Payable $288.05 /month (Months ; to i )
Payable $242.30 /month (Months § to 2 )

Allowed fees under LR 2016-l(B)(2) are itemized below:
$3 500.00 (Safe Harbor) + $775,00 (Motion to Value Real Property) = $4275.00

 

Applications for compensation must be filed for all fees over and above the Court‘s Guidelines for Compensation.

 

 

III. TREATMENT OF SECURED CLAIMS
A. SECURED CLAlMS: |:| NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALLJATIQN QF §§OLLATERAL: |:| NONE

[F YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLA'I'ERAL
SECUR[NG YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: l:| NONE

LF-31 (rev. 10/`3/17) Page l 0f3

Case 17-21107-A.]C Doc 108 Filed 10/24/18 Page 2 of 4

 

 

Debtor(s): JOAN P. SALAZAR Case number: 17-21 107-AJC
1. creditor; Tn'nity Financial Services, value of Collateral: $180,000.00 _Pament
LLC _ . .
Amount of Creditor’s Lien: $10,850.00 TOtal Pald 111 Plan¢ $10,350-00
Address; 28784 Network Place _ __
Chicago, IL 60673
Inferest Rafe; $100.00 /IIlOl’lth (MOHth l fO 2 )

Last 4 Digits of Account No.: 0997

$201.04 /month (Months 13 to 60 )
Check one below: _ .._ _

Real l_)ro_perty _ m Escrow is included in the monthly
|:|Prmclpal Resldence mortgage payment listed in this section
[:|Other Real Property |:| The debtor(s) will pay

Address of Collateral: [jtaxes l:|insurance directly
4410 NW 79th Avenue #ZA

 

 

Doral, FL 33166

 

 

2. vEHlCLEs(s): |E NONE
3. PERsoNAL PRoPERTY: |§] NONE
C. LIEN Avon)ANCE |§| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
|:] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[\ NONE

|E The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collatera| ¢Address, Vehicle, etc.[
Specialized Loan Services, 5828 4410 NW 79th Avenue #2A, Doral, FL 33166

1' Inc.
Dade Garden Condominium N/A 4410 NW 79th Avenue #ZA, Doral, FL 33166

2' Association, Inc.
IV. TREATMENT OF FEES AND PRIORITY CLAIMS las defined in ll U.S.C. §507 and ll U.S.C. § 1322(3)(4)]
A. ADMlNISTRATlVE FEES QTHER THAN DEBTORS|S)' A”ITORNEY‘S FEE: l:] NONE
B. lNTERNAL REVENUE SERVICE: @ NONE
C. DOMESTIC SUPPORT OBLIGATION(S]: [:] NONE
D. OTHER: [:| NONE
V. TREATMENT OF UNSECURED NONPR{ORITY CREDITORS
A. Pay $0.00 /month (Months l to k )

Pay $45.75 /month (Months l to g )
Pay $288.05 /month (Months § to § )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: |E NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|§| NONE

LF-3l (r€v. 10/3/17) Page 2 of3

 

Case 17-21107-A.]C Doc 108 Filed 10/24/18 Page 3 of 4
Debtor(s): JOAN P. SALAZAR Case number: 17-21 107-AJC
vll. lNCoME TAX RETURNS AND REFuNDS: |:| NONE

[:| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

VIII. NON-STANDARD PLAN PROVISIONS [:I NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

1 declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor Joint Debtor
JoAN P. sALAzAR Date Date
/s/ Terri J Schwartz, Esq. October 24, 2018
Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attomey for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph Vlll.

LF-3l (rev. 10/3/17) Page 3 of3

Case 17-21107-A.]C Doc 108 Filed 10/24/18 Page 4 of 4

